Citation Nr: 1740528	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a spine condition.

2.  Entitlement to service connection for an enlarged prostate. 

3.  Entitlement to service connection for skin molds.

4.  Entitlement to service connection for the residuals of a colostomy. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969 and was awarded the National Defense Service Medal and Armed Forces Expeditionary Medal (Korea).  He also served in the Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from January 1983 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the December 2011 rating decision, the RO granted service connection for tinnitus, assigning a rating of 10 percent, and bilateral hearing loss, assigning a noncompensable rating, effective May 2, 2011.  As the Veteran has not perfected his appeal regarding his initial rating assignment, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to those issues.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in November 2013, (before August 4, 2014), a diagnosis of PTSD must conform to DSM-IV.  See 38 C.F.R. § 4.125(a) (2017).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2017, prior to the promulgation of a decision by the Board, the Veteran stated that he wished to withdraw from appellate review his claims of entitlement to service connection for a spine condition, an enlarged prostate, skin molds, and the residuals of a colostomy.

2.  A VA psychiatrist confirmed that the Veteran's claimed stressor, which was related to his fear of hostile military activity, was adequate to support a diagnosis of PTSD, and this claimed stressor is consistent with the places, types, and circumstances of his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to service connection for a spine condition, an enlarged prostate, skin molds, and the residuals of a colostomy have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for PTSD are met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing or on the record at a hearing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the March 2017 hearing, prior to the Board promulgating a decision, the Veteran and his representative stated that the Veteran wished to withdraw his claims of entitlement to service connection for a spine condition, enlarged prostate, skin molds, and the residuals of a colostomy.  He no longer desired to proceed with his appeal.  Therefore, the Board finds that the March 2017 hearing testimony satisfies the requirements for withdrawal of a substantive appeal as to the issues of entitlement to service connection for a spine condition, enlarged prostate, skin molds, and the residuals of a colostomy.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.202 (2017).  As the pertinent criteria for withdrawal of the issue of entitlement to service connection for a spine condition, enlarged prostate, skin molds, and colostomy have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.

Service Connection - PTSD

The Veteran asserts that he is entitled to service connection for PTSD which he believes developed as a result of fear of hostile forces when serving in the demilitarized zone in Korea.  As specifically concerns PTSD, he reported that while in service he had significant anxiety due to his various duties, which included being a guard at night, experiencing enemy machine gun fire, and operating supply trucks that were ambushed by thieves daily.  The Veteran also testified that during training, he witnessed a service member in his barracks commit suicide.  Board Hearing Transcript at 3-10.  The Veteran also contends that he began experiencing nervousness and nightmares while he was still in the military and those symptoms continued thereafter.  The Veteran did not seek formal treatment until 2007.  Board Hearing Transcript at 13.

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.S. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2017). 

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.S. § 1154(b) (LexisNexis 2017); 38 C.F.R. § 3.304(f) (2017); Zarycki v. Brown, 6 Vet. App. 91 (1993).

 Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2017).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2017).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of the evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's DD 214 and other service personnel records for his Vietnam War period of service reflect that he served in support of military operations in the Korean DMZ Conflict from March 1967 to March 1969 as a Heavy Vehicle Driver.  Service treatment records do not show a psychiatric diagnosis and there is neither a psychiatric diagnosis nor treatment for PTSD following the Veteran's service until October 2010.  

The October 2011 VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD pursuant to the DSM-IV and did not meet the full criteria for any other mental disorder.  The examiner indicated the Veteran met criterion A, exposure to a traumatic event, and criterion B, persistently re-experiencing the event, but did not meet the other diagnostic criteria for PTSD.  

In contrast, VA treatment records from January 2011 to March 2017 show that the Veteran reported nightmares of his service in Korea, aggression, intrusive thoughts, insomnia, appetite loss, anhedonia, and flashbacks.  The Veteran also reported that prior to receiving treatment he would have crying spells and agitated sleep consisting of nightmares and screaming.  The Veteran's VA psychologist diagnosed him with chronic, moderate PTSD pursuant to the DSM-IV and DSM-V and GAF scores ranging from 55 to 65 and prescribed him psychotropic medications.  The PTSD assessments made by the Veteran's VA psychologist are presumed to have been made competently.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that absent evidence to the contrary, a PTSD diagnosis made by a mental-health professional is presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor).

At the March 2017 Board hearing, the Veteran's daughter testified that while she was growing up the Veteran had frequent nightmares and would wake up screaming and staring.  He was emotionally distant and avoidant and had various anger outbursts.  She also noticed that the Veteran always had to sit with his back to the wall where he could see everything happening.  She also reported that these symptoms resulted in limited social interaction and estrangement of family members. 

Furthermore, in February 2017, the Veteran submitted a report written by a VA psychiatrist which explained the bases for finding each of the DSM criteria for PTSD as having been met.  In this report, the psychiatrist indicated that the Veteran had experienced multiple traumatic events which satisfied criterion A for PTSD, including his exposure to enemy machine gun fire and guarding supply trucks against ambushes by thieves.  The psychiatrist also noted the Veteran has intrusive thoughts and nightmares, hypervigilance, avoidance of thoughts and activities, diminished interest, irritability, difficulty sleeping, irritability, and impaired social interactions.  The psychiatrist opined that the Veteran's PTSD is the result of exposure to traumatic events during his active duty service and that his PTSD is more likely than not related to the Veteran's military duty based on the time of onset and nature of his symptoms. 

Given the foregoing, the Board finds that the Veteran's reports of exposure to enemy machine gun fire and guarding supply trucks against ambushes by thieves, resulting in fear of hostile military or terrorist activity, is consistent with the circumstances of his service and the provisions of 38 C.F.R. § 3.304(f)(3).

Here, the Board finds the Veteran's reports of his in-service stressors and his PTSD symptoms thereafter both competent and credible.  In so finding, the Board acknowledges that the examiner who conducted the October 2011 VA examination opined that the Veteran did not have PTSD under the DSM-IV criteria.  However, the February 2017 VA psychiatrist diagnosed the Veteran with PTSD under the DSM-IV and DSM-V criteria.  Furthermore, the Veteran subsequently clarified during his hearing that he underreported and denied mental health symptoms at the October 2011 VA examination due to the difficulty he has relating his experiences.  Board Hearing Transcript at 19-21.  There is no reason to doubt the credibility of the Veteran's hearing testimony and lay statements, particularly given his PTSD diagnosis and the information in his service personnel records, which confirms his exposure to hostile forces while serving in the demilitarized zone in Korea.

The Board notes that during the pendency of the claim all references to the DSM-IV have been updated to refer to the DSM-V, which utilizes altered criteria for diagnosing PTSD.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  However, this change does not apply to appeals that were pending before the Board (i.e. certified for appeal) prior to August 4, 2014, even if such claims are subsequently remanded.  Id.  As such, the criteria for diagnosing PTSD contained in the DSM-IV are still applicable in this case, and any diagnoses made based on those criteria are still probative of the issue at hand.  Id.  Further, a diagnosis of PTSD in conformity with the DSM-V was provided in VA treatment records and therefore competent diagnoses under both sets of criteria are of record regardless.

The Board accordingly finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).





ORDER

The appeal as to the issue of entitlement to service connection for a spine condition is dismissed. 

The appeal as to the issue of entitlement to service connection for an enlarged prostate is dismissed. 

The appeal as to the issue of entitlement to service connection for skin molds is dismissed.

The appeal as to the issue of entitlement to service connection for a colostomy is dismissed. 

Entitlement to service connection for PTSD is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that his current disability of hypertension is related to the high blood pressure readings he had during service. 

After careful review of the claims file, the Board notes that the service treatment records do not contain any medical records from the Veteran's National Guard service from January 1983 to January 1993.  Therefore, a remand is necessary for VA to fulfill its duty to assist.  See 38 U.S.C.S. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate repository and request a copy of copy of the Veteran's service treatment records for his period serving in the National Guard from January 1983 to January 1993.  All such available records must be associated with the claims folder.  Efforts to locate these records should end only if the evidence does not exist or further efforts to obtain it would be futile.  If the records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records and the Veteran and his representative notified of such.

Additionally, obtain VA treatment records for hypertension dating from April 2017.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. If the National Guard service treatment records show elevated blood pressure readings, schedule the Veteran for a VA examination.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  Based on a review of the claims folder and the examination findings, the examiner should respond to the following:

a. Is is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose during service or is otherwise related to service?  Please explain why or why not. 

3. After completing the requested actions, and any additional action deemed warranted (to include a VA examination, if appropriate), the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


